ROSS, PJ.
On application for rehearing.
An examination of the affidavits submitted indicates that if the contents thereof had been submitted to the jury the verdict might have been modified in amount or for the defendant.
Piad counsel used the same diligence before the trial as is apparent in securing the evidence now offered, the jury would have had the benefit thereof.
Not only must new evidence offered as a ground for a new trial be “newly discovered,” but it must be such that with reasonable diligence it could not have been secured, otherwise there would be no end to litigation.
The application for a rehearing is denied.
HAMILTON and CUSHING, JJ, concur.